DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a second direction” in the 14th line of the claim.  It is unclear whether it is the same as the limitation “a second direction recited in the 4th line of the claim.
Claim 14 recites the limitation "the same first width" in the 16th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first offset portion" in the second last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 are rejected because they depend on the rejected claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Takemura et al. (US 2008/0144347). 
Regarding claim 9, Takemura et al. teach (configuration of Fig. 18A and MCA of Fig. 6) a method comprising: forming a first line (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) of voltage control elements (bit-line selector circuits BLSEL made of transistors, i.e. voltage control elements, near the left edge of the SAB in Fig. 19; Figs. 19 and 20A, paragraph [0231-0232]), said first line (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) extending in a first direction (vertical direction in Figs. 18A and 19); forming a second line of phase change memory cells (a vertical line of the phase change elements PCR connected to WL0; Figs. 3 and Fig. 6, paragraph [0099], WL0 corresponds to the leftmost word line in Fig. 6) in said first direction (vertical direction in Figs. 18A and 19); forming a first conductive line (bit-lines BL1; Figs. 3 and 6, paragraph [0099]) coupling a first voltage control element (transistors connected to BL1 in Fig. 20A) of said first line (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) of voltage control elements (bit-line selector circuits BLSEL made of transistors, i.e. voltage control elements) to a first phase change memory cell (PCR connected to transistors of WL0 and BL1; see Fig. 3) of said second line (a vertical line) of phase change memory cells (the phase change elements PCR connected to 

    PNG
    media_image1.png
    473
    549
    media_image1.png
    Greyscale
[AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: textbox (BL0)][AltContent: arrow][AltContent: arrow][AltContent: textbox (BL3)][AltContent: textbox (BL2)][AltContent: textbox (BL1)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (0.2F)][AltContent: textbox (0.1F)][AltContent: textbox (0.3F)][AltContent: rect][AltContent: rect][AltContent: textbox (Second offset portion)][AltContent: textbox (First
offset portion)][AltContent: arrow][AltContent: arrow]
Fig. 6 of Takemura et al showing first and second portions of the bit lines and the first and second offset portions in areas filled with diagonal lines.
Regarding claim 10, Takemura et al. teach the method of claim 9, wherein the first portion of the first conductive line (the first portion of BL1 in Fig. 6 above) is parallel to the second portion of the first conductive line (the second portion of BL1 in Fig. 6 above).       
Regarding claim 11, Takemura et al. teach the method of claim 9, wherein the first conductive line (BL1) is adjacent to the second conductive line (BL2; see Fig. 6).
Regarding claim 12, Takemura et al. teach the method of claim 11, wherein the first portion of the first conductive line (the first portion of BL1 in Fig. 6 above) is offset from the first portion of the second conductive line (the first portion of BL2 in Fig. 6 above) by a third distance (see Fig. 6 above) and the second portion of the first conductive line (the second portion 
Regarding claim 13, Takemura et al. teach the method of claim 9, wherein the second conductive line (BL2) is coupled to a second phase change memory cell (PCR connected to transistors of WL0 and BL1; see Fig. 3) of said second line (a vertical line) of phase change memory cells (the phase change elements PCR connected to WL0) and terminates between the first line of voltage control elements (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) and the second line (a vertical line) of phase change memory cells (the phase change elements PCR connected to WL0; see Fig. 18A).
Regarding claim 14, Takemura et al. teach (configuration of Fig. 18A and MCA of Fig. 6) a method comprising: forming a plurality of voltage control elements (bit-line selector circuits BLSEL made of transistors, i.e. voltage control elements, near the left edge of the SAB in Fig. 19; Figs. 19 and 20A, paragraph [0231-0232]) in a first line (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) oriented in a first direction (vertical direction in Figs. 18A and 19); forming a plurality of memory cells (the phase change elements PCR connected to WL0; Figs. 3 and Fig. 6, paragraph [0099], WL0 corresponds to the leftmost word line in Fig. 6) in a second line (a vertical line in Figs. 3, 6 and 18A) oriented in the first direction (a vertical direction in Figs. 3, 6 and 18A) forming a plurality of straight bitlines (bit-lines BL1 and BL4 having top straight lines; Figs. 3 and 6, paragraph [0099]) extending in a second direction (a horizontal direction in Figs. 3, 6 and 18A) perpendicular to the first direction (a vertical direction in Figs. 3, 6 and 18A) between the first line of the plurality of voltage control elements (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) and the second line of the plurality of memory cells (a vertical line of 

    PNG
    media_image1.png
    473
    549
    media_image1.png
    Greyscale
[AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: textbox (BL0)][AltContent: arrow][AltContent: arrow][AltContent: textbox (BL3)][AltContent: textbox (BL2)][AltContent: textbox (BL1)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (0.1F)][AltContent: textbox (0.3F)][AltContent: textbox (0.2F)][AltContent: rect][AltContent: textbox (Offset portion)][AltContent: arrow]
Fig. 6 of Takemura et al showing first and second portions of the bit lines and the offset portion in areas filled with diagonal lines.
Regarding claim 15, Takemura et al. teach the method of claim 14, wherein the plurality of straight bitlines (BL1 and BL4) are separated by an offset bitline of the plurality of offset bitlines (BL3; see Fig. 18A).
Regarding claim 16, Takemura et al. teach the method of claim 15, further comprising: forming a second plurality of offset bitlines (bit-lines BL0 and BL5; Figs. 3 and 6 and 18A, paragraph [0099]), extending in the second direction (a horizontal direction in Figs. 3, 6 and 18A), an offset bitline of the second plurality of offset bitlines (BL0) having a first portion (the first portion of BL0 in Fig. 6 immediately above) and a second portion (the second portion of BL0 in Fig. 6 immediately above), wherein the first portion (the first portion of BL0 in Fig. 6 immediately above) is offset from the second portion (the second portion of BL0 in Fig. 6 immediately above) in the first direction (a vertical direction in Figs. 3, 6 and 18A) by a second distance (0.1F; see Fig. 6 immediately above).
Regarding claim 17, Takemura et al. teach the method of claim 16, further comprising: forming a third plurality of offset bitlines (bit-lines BL2 and BL7; Figs. 3 and 6 and 18A, paragraph [0099]) extending in the second direction (a horizontal direction in Figs. 3, 6 and 18A), an offset bitline of the third plurality of offset bitlines (BL2) having a first portion (the first portion of BL2 in Fig. 6 immediately above) and a second portion (the second portion of BL2 in Fig. 6 immediately above), wherein the first portion (the first portion of BL2 in Fig. 6 immediately above) is offset from the second portion (the second portion of BL2 in Fig. 6 immediately above) in the first direction (a vertical direction in Figs. 3, 6 and 18A) by a third distance (0.3F; see Fig. 6 immediately above).
Regarding claim 18, Takemura et al. teach the method of claim 17, wherein a straight bitline of the plurality of straight bitlines (BL1) is separated from an offset bitline of the plurality 
Regarding claim 19, Takemura et al. teach the method of claim 18, wherein an offset bitline of the second plurality of offset bitlines (BL0) and an offset bitline of third plurality of offset bitlines (BL2) terminates between the first line (a vertical line in SAB of Fig. 19 and the SAB corresponds to the right one of the two SABs in Fig. 18A) and the second line (a vertical line of the phase change elements PCR connected to WL0; see Fig. 18A).
Regarding claim 20, Takemura et al. teach the method of claim 19, wherein the third distance (0.3F) is greater than the first distance (0.2F), and the first distance (0.2F) is greater than the second distance (0.1F).

Allowable Subject Matter
Claims 1-8 are allowed.

Response to Arguments
Applicant's arguments with respect to claims 9 and 14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran (US 2009/0152645 A1) teach pitch multiplication in semiconductor manufacturing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/10/2021